Per Curiam. Appellant Kenneth Bernard Thomas, by and through his attorney, Karen Walker-Knight, has filed a motion for rule on clerk. Ms. Walker-Knight states in the motion that her motion to extend the time to file the record was not filed in a timely fashion due to a mistake on her part.  We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.